February 22, 2010 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 ATTN: John Grzeskiewicz RE: Dreyfus Money Market Instruments, Inc. 1933 Act File No. 2-52718 1940 Act File No. 811-2557 CIK No. 0000030160 Gentlemen: On behalf of the above-referenced fund (the Fund), transmitted for filing is Post-Effective Amendment No. 68 to the Funds Registration Statement on Form N-1A, which has been marked to show changes from Post-Effective Amendment No. 67, which was filed with the Securities and Exchange Commission on April 30, 2009. This filing is being made pursuant to Rule 485(a) under the Securities Act of 1933 in order to incorporate a summary section to the Funds prospectuses. Please address any comments or questions to my attention at (212) 922-8023. Sincerely, /s/ Kara Dooley Kara Dooley Paralegal KD Enclosures cc: Stroock & Stroock & Lavan LLP
